EXHIBIT 10.2 AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED NOTE PURCHASE AND SHELF AGREEMENT This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED NOTE PURCHASE AND SHELF AGREEMENT is made as of December 20, 2011 (this “Amendment”), among NN, INC., a Delaware corporation (the “Company”), certain of its subsidiaries named below (the “Guarantors” and collectively with the Company, each an “Obligor”), The Prudential Insurance Company of America (together with its successors and assigns, “Prudential”) and the other holders of the Notes from time to time party to the Note Agreement (as defined below) (collectively, and together with their successors and assigns, the “Noteholders”). WITNESSETH: WHEREAS, the Company, the Guarantors and the Noteholders are parties to a certain Third Amended and Restated Note Purchase and Shelf Agreement, dated as of December 21, 2010, (as amended by that certain Amendment No. 1 to Third Amended and Restated Note Purchase and Shelf Agreement dated as of September 30, 2011 and as heretofore further amended, restated, supplemented or otherwise modified from time to time, the “Note Agreement”); WHEREAS, the Company has requested that the Noteholders reinstate the Facility and extend the Issuance Period, as well as reduce the interest rate on the Series A Notes, and subject to the terms and conditions set forth herein, the Noteholders are willing to do so; WHEREAS, the Company has requested that Prudential (the “Series B Purchaser”) purchase at par Series B Notes under the Note Agreement in the aggregate principal amount of $20,000,000 (the “Series B Notes”) on the date hereof; NOW THEREFORE, in consideration of the premises contained herein and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company, the Guarantors and the Noteholders do hereby agree as follows: SECTION 1.
